DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 4, 5, 18, 23, 26, 29, 34, 36, 38, 41, 44, 100, 101, 103 and 104 are pending in the instant invention.  According to the Amendments to the Claims, filed June 8, 2022, claims 2, 3, 6-17, 19-22, 24, 25, 27, 28, 30-33, 35, 37, 39, 40, 42, 43, 45-99 and 102 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2017/079724, filed April 7, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on February 7, 2022, is acknowledged: a) Group I - claims 1, 4, 5, 18, 23, 26, 29, 34, 36, 38, 41, 100, 101, 103 and 104; and b) (a) pharmaceutical composition comprising a substituted pyrrolo[2,3-d]pyrimidine of Formula (I) - p. 82, Example 6, Compound 1; (b) first adsorbing agent and second adsorbing agent - silicified microcrystalline cellulose 50 and silicified microcrystalline cellulose 90; (c) disintegrating agent - croscarmellose sodium; and (d) lubricant - sodium stearyl fumarate.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, a pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), or a pharma-ceutically acceptable salt thereof, where n = 0; Q = -CR9; R1 = -H; R2 = -H; R6 = -H; R7 = -H; R8 = -H or halo; NR18R19 is shown to the right; and X1 = -O-, (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively, which encompasses the elected species, was neither found to be free of the prior art, nor allowable, since it was rejected under 35 U.S.C. § 103 in the Non-Final Rejection, mailed on October 7, 2021.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on October 7, 2021, the instant Markush claim was restricted to a pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), or a pharma-ceutically acceptable salt thereof, where n = 0; Q = -CR9; R1 = -H; R2 = -H; R6 = -H; R7 = -H; R8 = -H or halo; NR18R19 is shown to the right above; and X1 = -O-, (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on October 7, 2021.
	Next, the inventor or joint inventor should further note that claim 1 is directed to an allowable pharmaceutical composition comprising (1) N-(3-((2-((3-fluoro-4-(4-methylpiperazin-1-yl)phenyl)amino)-7H-pyrrolo[2,3-d]pyrimidin-4-yl)oxy)phenyl)acrylamide (Compound 1), or a pharmaceutically acceptable salt thereof, (2) a first adsorbing agent and a second adsorbing agent, (3) a disintegrating agent, and (4) a lubricant, respectively.  Pursuant to the procedures set forth in MPEP § 821.04(b), claim 44, directed to a process for preparing a pharmaceutical composition comprising (1) N-(3-((2-((3-fluoro-4-(4-methylpiperazin-1-yl)phenyl)amino)-7H-pyrrolo[2,3-d]-pyrimidin-4-yl)oxy)phenyl)acrylamide (Compound 1), or a pharmaceutically acceptable salt thereof, (2) a first adsorbing agent and a second adsorbing agent, (3) a disintegrating agent, and (4) a lubricant, respectively, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on July 29, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on October 7, 2021, or the Final Rejection, mailed on March 3, 2022.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments, filed June 2, 2022, and/or the Amendments to the Claims, filed June 8, 2022.
	Thus, a third Office action and prosecution on the merits of claims 1, 4, 5, 18, 23, 26, 29, 34, 36, 38, 41, 44, 100, 101, 103 and 104 is contained within.

Reasons for Allowance

	Claims 1, 4, 5, 18, 23, 26, 29, 34, 36, 38, 41, 44, 100, 101, 103 and 104 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a pharmaceutical composition comprising (1) N-(3-((2-((3-fluoro-4-(4-methylpiperazin-1-yl)phenyl)amino)-7H-pyrrolo[2,3-d]pyrimidin-4-yl)oxy)-phenyl)acrylamide (Compound 1), or a pharmaceutically acceptable salt thereof, (2) a first adsorbing agent and a second adsorbing agent, (3) a disintegrating agent, and (4) a lubricant, respectively, as recited in claim 1.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
PHARMACEUTICAL SALTS, PHYSICAL FORMS, AND COMPOSITIONS OF PYRROLOPYRIMIDINE KINASE INHIBITORS, AND METHODS OF MAKING SAME

	has been deleted and replaced with the following:
---“PHARMACEUTICAL COMPOSITION COMPRISING N-(3-((2-((3-FLUORO-4-(4-METHYLPIPERAZIN-1-YL)PHENYL)AMINO)-7H-PYRROLO[2,3-d]PYRIMIDIN-4-YL)OXY)PHENYLACRYLAMIDE”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A pharmaceutical composition comprising:

(1)	(Compound 1):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Compound 1)

or a pharmaceutically acceptable salt thereof;

(2)	at least two different types of adsorbing agents;

	wherein the pharmaceutical composition comprises from about 15% (w/w) to about 20% (w/w) of a first adsorbing agent;

	wherein the pharmaceutical composition comprises from about 45% (w/w) to about 65% (w/w) of a second adsorbing agent; and

	wherein at least one of the adsorbing agents eliminates or reduces the formation of a dimer of (Compound 1), or a pharmaceutically acceptable salt thereof;

(3)	a disintegrating agent;

	wherein the pharmaceutical composition comprises from about 1.5% (w/w) to about 2.5% (w/w) of the disintegrating agent; and

(4)	a lubricant;

	wherein the pharmaceutical composition comprises from about 0.1% (w/w) to about 1.0% (w/w) of the lubricant.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 1, wherein the pharmaceutically acceptable salt is a maleate salt.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 4, wherein the maleate salt is an amorphous form, polymorph Form I, polymorph Form II, or polymorph Form III.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 4, wherein the maleate salt is polymorph Form VI.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 1, wherein the pharmaceutical composition comprises from about 15% (w/w) to about 17% (w/w) of a first adsorbing agent and from about 55% (w/w) to about 60% (w/w) of a different second adsorbing agent.”---

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 23, wherein the pharmaceutical composition comprises from about 2% (w/w) of a disintegrating agent and from about 0.5% (w/w) to about 1.0% (w/w) of a lubricant.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 1, wherein the pharmaceutical composition comprises a first adsorbing agent and a different second adsorbing agent independently selected from the group consisting of acacia, alginic acid, carboxymethylcellulose, croscarmellose, croscarmellose sodium, dicalcium phosphate, fructose, gelatin, gelatin hydrolysate, hydroxypropylcellulose, lactose, maltose, mannitol, microcrystalline cellulose, plasdone, polyethylene glycol, povidone, sodium starch glycolate, sorbitol, and sucrose.”---

	In claim 34, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 29, wherein the microcrystalline cellulose comprises silicified microcrystalline cellulose.”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 1, wherein the pharmaceutical composition comprises a first adsorbing agent comprising a silicified microcrystalline cellulose and a second adsorbing agent comprising a different kind of silicified microcrystalline cellulose.”---

	In claim 38, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 1, wherein the pharmaceutical composition comprises a disintegrating agent selected from the group consisting of cross-linked sodium carboxymethylcellulose and croscarmellose sodium.”---

	In claim 41, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 1, wherein the pharmaceutical composition comprises a sodium stearyl fumarate lubricant.”---

	In claim 44, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 1, wherein the pharmaceutical composition is formulated to contain a single dose or multiple doses.”---

	In claim 100, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 1, wherein the pharmaceutical composition is formulated as an oral dosage form.”---

	In claim 101, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 100, wherein the oral dosage form is a solid oral dosage form.”---

	In claim 103, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 1, wherein the pharmaceutical composition further comprises one or more additional pharmaceutically acceptable additives.”---

	In claim 104, the entire text:
	has been deleted and replaced with the following:
---“	A process for preparing a pharmaceutical composition of claim 1, wherein the process comprises the following steps:

1)	combining (Compound 1):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Compound 1)

or a pharmaceutically acceptable salt thereof,

with at least two different types of adsorbing agents as defined in claim 1, to form a first mixture;

2)	filling the first mixture formed in step 1) above with a disintegrating agent, as defined in claim 1, and a lubricant, as defined in claim 1, to form a second mixture; and

3)	formulating the second mixture formed in step 2) above into a dosage form of the pharmaceutical composition of claim 1.”--- .


	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Adam M. Breier (Reg. No. 63,718) on June 9, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624